Citation Nr: 0430240	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-20 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
neck injury.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active military duty from June 1975 to June 
1978 and September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Atlanta, Georgia, Regional office (RO) of the Department of 
Veterans' Affairs (VA).

The Board notes that the July 2002 rating action denied 
service connection for back, neck and bilateral foot 
disorders.  The veteran filed his notice of disagreement 
(NOD) in August 2002.  A Statement of the Case (SOC) was 
issued in July 2003 that listed all three issues.  The 
veteran submitted his substantive appeal, VA Form 9, in July 
2003.  The veteran only presented arguments regarding his 
neck and back injuries.  However, he also checked the line 
item option indicating an intention to appeal all issues 
listed in the SOC.  Further, he provided testimony regarding 
his bilateral foot disorder at the videoconference held in 
August 2004.  Therefore, the Board shall review the issue 
regarding service connection for a bilateral foot disorder.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he has various disorders that had 
their onset in service.  The Board finds that further 
development is necessary for proper adjudication of the 
veteran's claims.  

The service medical records relate that in October 1976, the 
veteran received medical care for neck pain subsequent to a 
motor vehicle accident.  Post service records include a 
September 2001 private examination report that includes 
diagnoses of chronic neck and back pain, possibly arthritis 
and bilateral foot paresthesia, probable neuropathy.  A July 
2004 private examination report noted that there was 
radiologic evidence of degenerative changes of the cervical 
and lumbar segments of the spine.  The examiner commented 
that the veteran may have a service connected injury.  A 
private physician in August 2004 concluded that the veteran's 
lumbar and cervical spine pain is related to the inservice 
motor vehicle accident.  Therefore, further examination and 
opinion is needed to determine the etiology of the veteran's 
bilateral foot, cervical spine, and lumbar spine 
disabilities.  

At the videoconference held in August 2004, the veteran 
reported that he received an employment physical examination 
in January 1982 (probably 1983) from the Williamsburg, 
Virginia, Police Department.  He also indicated that during 
this time period he received private medical care from Dr. 
Thomas in Williamsburg, Virginia.  Additionally, he is 
receiving current treatment from Dr. White and Dr. Brown. 

The RO attempted to obtain the veteran's service medical 
records from his second period of active duty; however, the 
claims file contains only his administrative records from 
this period.  The Board finds that another attempt should be 
made to obtain these records.  

Accordingly, this case is REMANDED to the RO via the AMC in 
Washington, D.C. for the following action:

1.  The RO should obtain copies of the VA 
and private medical records pertaining to 
treatment for his spinal and bilateral 
foot disabilities not previously 
submitted, to include the 1983 medical 
records from the Williamsburg, Virginia 
Police Department, the records that date 
between 1980-1983 from Dr. Thomas in 
Williamsburg, Virginia, and the current 
medical records of Dr. White and Dr. 
Brown.  

2.  The RO should initiate appropriate 
efforts to secure any service medical 
records from the veteran's second period 
of service.  Any such records obtained 
should be associated with the claims 
folder.  

3.  The RO should afford the veteran an 
appropriate VA examination to determine 
the nature and etiology of any disorder 
of the cervical spine, lumbar spine, or 
feet.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination reports.  The examiner 
should identify all lumbar spine, 
cervical spine and bilateral foot 
disorders.  If disabilities are 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran's 
disabilities are related to his military 
service.  If any of this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The examiner should 
provide a rationale for all opinions 
expressed.  

4.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




